   NJID 821116
   PHELAN HALLINAN DIAMOND & JONES, PC
   1617 JFK Boulevard, Suite 1400
   Philadelphia, PA 19103
   856-813-5500
   Attorneys for LOANCARE, LLC, AS SERVICER FOR CIT BANK, N.A.

                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF NEW JERSEY

IN RE:                               : CHAPTER 13
         LINCOLN WHITE D/B/A FIRST
         CLASS AUTO REPAIR A/K/A     : CASE NO. 18-19773-CMG
         LINCOLN B WHITE
         DORIS WHITE A/K/A DORIS M   : NOTICE OF MOTION FOR
         WHITE                       : RELIEF FROM AUTOMATIC
                                     : STAY PURSUANT TO 11 USC
                                     : SECTION 362(d)

    Debtors

LINCOLN WHITE D/B/A FIRST CLASS       KEVIN C. FAYETTE, Esquire
AUTO REPAIR A/K/A LINCOLN B           1675 WHITEHORSE MERCERVILLE
WHITE                                 ROAD
116 HONEYSUCKLE DRIVE                 SUITE 204
TRENTON, NJ 08638                     HAMILTON, NJ 08619

DORIS WHITE A/K/A DORIS M             ALBERT RUSSO
WHITE                                 STANDING CHAPTER 13 TRUSTEE
116 HONEYSUCKLE DRIVE                 CN 4853
TRENTON, NJ 08638                     TRENTON, NJ 08650-4853

LINCOLN WHITE D/B/A FIRST             U.S. TRUSTEE
CLASS AUTO REPAIR A/K/A               US DEPT OF JUSTICE
LINCOLN B WHITE                       OFFICE OF THE US TRUSTEE
116 HONEYSUCKLE DRIVE                 ONE NEWARK CENTER STE 2100
EWING TOWNSHIP, NJ 08638              NEWARK, NJ 07102

DORIS WHITE A/K/A DORIS M
WHITE
116 HONEYSUCKLE DRIVE
EWING TOWNSHIP, NJ 08638

 NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)
       LOANCARE, LLC, AS SERVICER FOR CIT BANK, N.A. (hereinafter 'Movant') has filed

papers with the Court to have an Order entered granting it relief from the automatic stay against the

property commonly known as 116 HONEYSUCKLE DRIVE, EWING TOWNSHIP, NJ 08638.

       Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,

you may wish to consult one).

       If you do not want the Court to grant Movant relief from the automatic stay regarding the

above real property, or if you want the Court to consider your views on the Motion, then on or

before 05/08/2019 you or your attorney must:

       File with the Court a written response to Movant's Motion explaining your position. Your

response must be filed with the Bankruptcy Clerk of the United States Bankruptcy Court, 402 East

State Street, Trenton, New Jersey 08608.

       If you mail your response to the Court for filing, you must mail it early enough so the Court

will receive it on or before the date stated above.

       You must also mail a copy to:

/s/ Nicholas V. Rogers                                ALBERT RUSSO
Nicholas V. Rogers, Esq.                              STANDING CHAPTER 13 TRUSTEE
Phelan Hallinan Diamond & Jones, PC                   CN 4853
1617 JFK Boulevard, Suite 1400                        TRENTON, NJ 08650-4853
Philadelphia, PA 19103
Tel: 856-813-5500 Ext. 42689                          U.S. TRUSTEE
Fax: 856-813-5501                                     US DEPT OF JUSTICE
Email: nicholas.rogers@phelanhallinan.com             OFFICE OF THE US TRUSTEE
                                                      ONE NEWARK CENTER STE 2100
                                                      NEWARK, NJ 07102
       If you are opposing the Order Movant is seeking from the Court, you must attend the

hearing scheduled to be held on 05/15/2019 at 09:00 AM at the United States Bankruptcy

Courthouse, 402 East State Street, Courtroom #3, Trenton, New Jersey 08608, before the Honorable

CHRISTINE M. GRAVELLE, presiding.

       If you or your attorney do not take these steps, the Court may decide that you do not oppose

the relief sought in the Motion and may enter an order granting that relief.


Dated: April 1, 2019
                                              /s/ Nicholas V. Rogers
                                              Nicholas V. Rogers, Esq.
                                              Phelan Hallinan Diamond & Jones, PC
                                              1617 JFK Boulevard, Suite 1400
                                              Philadelphia, PA 19103
                                              Tel: 856-813-5500 Ext. 42689
                                              Fax: 856-813-5501
                                              Email: nicholas.rogers@phelanhallinan.com
